Citation Nr: 1733884	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left foot disability.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 14, 2013; to a rating in excess of 20 percent from March 14, 2013 to June 5, 2016; and to a rating in excess of 40 percent beginning June 6, 2016, for a lumbar spine disability.

3.  Entitlement to a rating in excess of 20 percent for a right foot disability. 


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to January 1988 and from September 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The issues of entitlement to increased ratings for lumbar spine and right foot disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran is currently assigned the maximum schedular rating for his left foot disability; that disability is not shown to be manifested by exceptional or unusual factors such as marked interference with employment or frequent periods of hospitalization such as to warrant an extra-schedular evaluation.   


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left foot disability have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5279 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he should have a higher rating for his left foot disability as his symptoms are worse than those contemplated by the currently assigned rating.  

At an October 2011 VA examination, the Veteran complained of left foot pain, weakness, and fatigability at rest.  The Veteran reported that he could only stand for 10 minutes or walk 3 to 4 blocks slowly.  He reported that he used over-the-counter medication for pain relief and wore orthotics.  The Veteran was noted to work in information technology (IT) full time and did not miss work due to his left foot disability.  Upon physical examination, the examiner found evidence of tenderness of the metatarsalgia in the Veteran's left foot.  The examiner found no evidence of painful motion, edema, weakness, instability, or tenderness other than the tenderness of the metatarsalgia.  There was no evidence of abnormal weightbearing in terms of callosities, breakdown, or unusual shoe wear.  The examiner diagnosed metatarsalgia of the left foot and noted that other than some mobility issues, which were also contributed to by his left foot, the Veteran's left foot disability did not interfere with his activities of daily living.  

At a March 2013 VA examination, the Veteran was noted to have foot pain.  There was no evidence of hammertoes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal of metatarsal bones, or weak foot.  There was no tenderness over the left metatarsophalangeal joint, the left heel, or the left dorsal arch.  There was no indication that the Veteran required assistive devices.  It was noted that the Veteran continued to work desktop support in an IT department and had not missed work despite any left foot discomfort.  

At a June 2016 VA examination, the Veteran reported experiencing sharp left foot pain, especially when standing or walking for long periods.  The Veteran reported that he experienced painful flare-ups after walking or standing for more than 10 minutes at a time.  Upon physical examination, the Veteran was noted to use orthotics.  His functional impairment consisted of disturbance in locomotion and interference with standing.  The Veteran experienced additional functional impairment following repetitive use, in that he was unable to stand or walk following repetition.  The examiner diagnosed left foot metatarsalgia and noted that it would impact the Veteran's ability to work as he was limited in standing and walking.  However, the Veteran has been noted to work in IT and there is no indication from the examination report that his left foot disability interferes with his ability to perform the duties of his job.  

A review of the record shows that the Veteran receives treatment at a VA Medical Center for various disabilities, to include his left foot disability.  A review of the VA Medical Center treatment notes shows that the Veteran generally reported with intermittent complaints of left foot pain.  The record shows that the Veteran was diagnosed in June 2005 with arthritis of the left second tarsometatarsal region, complained of intermittent cold numbness at the bottom of his left heel in January 2011, and was found in August 2013 to have pain with weight bearing in his left foot.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran's symptoms are worse than those reported at his VA examinations, that he has received even infrequent hospital care as a result of his left foot disability, or that his left foot disability impacts his ability to work.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his left foot disability.  In this regard, the Board notes that a 10 percent rating is the maximum allowable schedular rating for metatarsalgia.  Therefore, an initial schedular rating in excess of 10 percent for the left foot disability is not warranted.  38 C.F.R. §4.71a, Diagnostic Code 5279 (2016).  

Consideration has been given to assigning a staged rating. However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  However, the record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent for the Veteran's left foot disability and the disability has not been found to have marked interference with the Veteran's employment.  In fact, it has been noted that the Veteran does not miss work as a result of his foot pain, even when considered in conjunction with his other service-connected disabilities.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).  


ORDER

Entitlement to a rating in excess of 10 percent for a left foot disability is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

A review of the record shows that the Veteran was last afforded VA examinations of his lumbar spine and right foot disabilities in June 2016.  The Board notes that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. §4.59 (2016).  

The Board has reviewed the August 2016 VA examination reports and concludes that the findings do not meet the requirements of 38 C.F.R. §4.59 pursuant to Correia.  Specifically, the examinations of the lumbar spine and the right foot disability do not reflect joint testing for pain on passive motion, or in weight-bearing and nonweight-bearing.  Therefore, the Board finds that further examinations are necessary.  

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  

3.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected right foot disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  

4.  Confirm that the VA examination reports comport with this remand and undertake any other development found to be warranted.  

5.  Then, readjudicate the remaining claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


